  Case: 1:20-cv-00147-SJD-KLL Doc #: 1 Filed: 02/21/20 Page: 1 of 11 PAGEID #: 1




                          UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION


YUSEN LOGISTICS (AMERICAS) INC.,                    )
300 Lighting Way, 6th Floor                         )
Secaucus, New Jersey 07094,                         )
                                                    )
               Plaintiff,                           )                        20-147
                                                           Civil Action No. ________________
                                                    )
        v.                                          )      JUDGE _____________________
                                                    )
DMAX, LTD. ,                                        )      IN ADMIRALTY
3100 Dryden Road                                    )      PURSUANT TO RULE 9(H)
Dayton, Ohio 45439,                                 )
                                                    )
        and                                         )      VERIFIED COMPLAINT AND
                                                    )      REQUEST FOR ISSUANCE OF
CARGO IN CONTAINERS FOR WAY BILL                    )      WRIT OF ATTACHMENT OR
# STR0035042, # STR0034989, and                     )      ARREST OF TANGIBLE
# STR0034980, which are located at:                 )      PROPERTY
Taylor Logistics, Inc.                              )
9756 International Blvd.                            )
West Chester, Ohio 45246, in rem,                   )
                                                    )
               Defendants.                          )

        Plaintiff Yusen Logistics (Americas) Inc. (“Yusen Americas”), by counsel, hereby brings

its Verified Complaint against DMAX, Ltd. (“DMAX”) and the Cargo in Containers For Way

Bill # STR0035042, # STR0034989, and # STR0034980, in rem (collectively, “Defendants”),

and in support thereof, states the following:

                                            PARTIES

        1.     Yusen Americas is a corporation duly organized and existing pursuant to the laws

of the State of New York with its office and principal place of business located at 300 Lighting

Way, Secaucus, New Jersey 07094. Yusen Americas is engaged in the business of providing

freight logistics services, including arranging and managing the transportation of goods for its



                                                1
13045018 v3
  Case: 1:20-cv-00147-SJD-KLL Doc #: 1 Filed: 02/21/20 Page: 2 of 11 PAGEID #: 2




clients. Among other things, Yusen Americas is a Non-Vessel Operating Common Carrier

holding License No. 002432 issued by the Federal Maritime Commission.

        2.      DMAX is a privately held Ohio limited liability company, which is a joint venture

owned by GM and Isuzu North America Corporation. DMAX’s principal place of business is

located at 3100 Dryden Road, Dayton, Ohio 45439, and DMAX regularly conducts business

activities within the State of Ohio.

        3.      The cargo that is subject to this in rem action represents goods shipped to a

warehouse owned by Taylor Logistics, Inc. (“Taylor”).           Specifically, the cargo at issue

constitutes goods for which storage and demurrage charges were incurred by Yusen Americas,

but for which DMAX is liable. This cargo is comprised of all goods included in shipments

identified by Way Bill #STR0035042, #STR0034989, and #STR0034980 (hereinafter, the

“Cargo”).

                                 JURISDICTION AND VENUE

        4.      This Court has subject matter jurisdiction over this action based on diversity of

citizenship, pursuant to 28 USC §1332, and pursuant to 28 USC §1333 and Rule C of the

Supplemental Rules for Admiralty or Maritime Claims of the Federal Rules of Civil Procedure.

Pursuant to Rule C, a party who may proceed in rem may also, or in the alternative, proceed in

personam against any person who may be liable. Yusen Americas designates this claim as an

admiralty and maritime claim pursuant to Rule 9(h) of the Federal Rules of Civil Procedure.

        5.      The amount in controversy exceeds $75,000.00.

        6.      Venue is proper in this district pursuant to 28 U.S.C. § 1391(b) because the events

and circumstances giving rise to the claims stated herein occurred within this district and within

the district of the Court.



                                                 2
13045018 v3
  Case: 1:20-cv-00147-SJD-KLL Doc #: 1 Filed: 02/21/20 Page: 3 of 11 PAGEID #: 3




        7.     The Cargo is or will be located within the jurisdiction of the Court during the

pendency of the litigation as the Cargo is currently being stored at Taylor’s warehouse located at

9756 International Blvd., West Chester, Ohio 45246.

                           FACTS COMMON TO ALL COUNTS

        8.     On or about February 14, 2017, Yusen Logistics (Deutschland) GmbH (“Yusen-

Deutschland”) entered into a written agreement with Neue Halberg-Guss GmbH (“Halberg

Guss”) with respect to the transportation of various shipments of goods from Hallberg Guss’s

location in Germany to DMAX in the United States via ocean and rail carriers.

        9.     Thereafter, Halberg Guss was acquired by an investor group, AVIR Gub Holding,

and as part of the acquisition, Halberg Guss was renamed Gusswerke Saarbrucken GmbH

(“Gusswerke”). Since that time, the goods were transported from the Gusswerke location in

Germany to DMAX in the United States via ocean, rail, and motor carriers.

        10.    Yusen-Deutschland arranged for the transportation of goods by ocean via Hapag-

Lloyd (America) LLC (“Hapag Lloyd”) and rail via Norfolk Southern Corporation (“Norfolk

Southern”) and appointed Yusen Americas as its receiving agent in the United States.

        11.    The goods were to be shipped from Gusswerke’s location in Saarbrucken,

Germany to Taylor’s warehouse in West Chester, Ohio via ocean, rail, and motor carriers.

        12.    After Taylor received the shipments, DMAX, was required to pick up the

shipments from Taylor’s warehouse and transport them to DMAX’s facility.

        13.    The shipments represented a series of valid enforceable contracts memorialized

by way bills issued by Yusen-Deutschland and Yusen Americas and reflecting the multi-modal

transportation being arranged in exchange for payment.

        14.    Transportation of the goods to Ohio occurred without incident until problems

arose late last year. Specifically, due to a strike by the United Auto Workers (“UAW”) against

                                                3
13045018 v3
  Case: 1:20-cv-00147-SJD-KLL Doc #: 1 Filed: 02/21/20 Page: 4 of 11 PAGEID #: 4




GM, engine production was suspended at DMAX’s plant in Moraine, Ohio and, upon

information and belief, the strike caused a strain on resources at DMAX’s facility in Dayton,

Ohio.

        15.    As DMAX was utilizing its resources to end a debilitating strike by the UAW

(which caused the Moraine, Ohio plant to shut down), DMAX was unable to send its usual

supply of motor carriers to Taylor’s warehouse to pick up the goods. As a result, since the goods

could not be removed from the warehouse, no additional space was available at the warehouse to

receive additional incoming goods.

        16.    Without the space to store the goods at the warehouse, certain goods remained at

the ports and rail container yards and incurred storage and demurrage charges from Hapag-Lloyd

and Norfolk Southern.

        17.    Specifically, the Cargo at issue in this action was contained in the shipments

memorialized by Way Bill # STR0035042, # STR0034989, and # STR0034980 (“Way Bills”)

and was subject to storage and demurrage charges from Hapag-Lloyd and Norfolk Southern. A

true and accurate copy of the Way Bills is collectively attached hereto as Exhibit A.

        18.    The accrual of storage and demurrage charges was further exacerbated by the fact

that DMAX ordered larger quantities of goods than was customary between the parties, because

DMAX sought to obtain as many of the goods as possible prior to the shutdown and closure of

its supplier, Gusswerke, which ultimately filed for bankruptcy in Germany.

        19.    These extraordinarily large shipments caused a backlog at the rail container yards

and ocean ports.

        20.    In short, the storage and demurrage charges for the Cargo were caused by

DMAX’s actions.



                                                4
13045018 v3
  Case: 1:20-cv-00147-SJD-KLL Doc #: 1 Filed: 02/21/20 Page: 5 of 11 PAGEID #: 5




        21.      Further, Yusen Americas paid for the storage and demurrage charges in order to

ensure the release of the Cargo and to prevent the charges from continuing to increase

exponentially.

        22.      However, payment of storage and demurrage charges was not the responsibility of

Yusen Americas or Yusen-Deutschland and instead was the responsibility of DMAX pursuant to

the Way Bills and the Terms and Conditions relating to the Way Bills.           The Terms and

Conditions appear on the back of each Way Bill. A true and accurate copy of the Terms and

Conditions is attached hereto as Exhibit B.

        23.      Pursuant to Section 22 of the Terms and Conditions, Yusen Americas “shall have

a lien on the [Cargo], which shall survive delivery, for all . . . demurrage, storage . . . loss,

charges, expenses, and any other sums whatsoever payable by or chargeable to or for the account

of the [Consignee] under this [Way Bill] and any other contracts of carriage with the [Consignee]

whatsoever, whether they may be relevant to this [Way Bill] or not, and the cost and expenses of

recovering the same including attorneys’ fees . . .”

        24.      The storage fees charged by Norfolk Southern relating to the Cargo totaled Two

Hundred and Nine Thousand One Hundred Dollars ($209,100.00). A true and accurate copy of

the invoices for storage fees from Norfolk Southern are attached hereto as Exhibit C.

        25.      The demurrage fees charged by Hapag-Lloyd relating to the Cargo totaled Two

Hundred and Thirty-Three Thousand Eight Hundred and Eighty Dollars ($233,880.00). A true

and accurate copy of the invoices for demurrage fees from Hapag-Lloyd are attached hereto as

Exhibit D.

        26.      DMAX has failed to pay the storage and demurrage charges now owed to Yusen

Americas.



                                                 5
13045018 v3
  Case: 1:20-cv-00147-SJD-KLL Doc #: 1 Filed: 02/21/20 Page: 6 of 11 PAGEID #: 6




        27.    Pursuant to the Way Bills and the Terms and Conditions, Yusen Americas has a

lien upon the Cargo which is subject to the storage and demurrage charges.

        28.    The storage and demurrage charges paid by Yusen Americas totaled Four

Hundred Forty-Two Thousand Nine Hundred and Eighty Dollars ($442,980.00).

        29.    Although Yusen Americas has demanded payment of the storage and demurrage

charges by DMAX, DMAX has failed or refused to pay the money, or any part thereof, owed to

Yusen Americas.

        30.    As such, Yusen Americas is entitled to judgment against DMAX in the amount of

Four Hundred Forty-Two Thousand Nine Hundred and Eighty Dollars ($442,980.00) plus

attorneys’ fees, in a sum to be determined, plus costs.

                     COUNT I - BREACH OF MARITIME CONTRACT

        31.    Yusen Americas incorporates herein by reference each and every paragraph set

forth above as if fully rewritten below.

        32.    Yusen-Deutschland arranged for the transportation of various shipments of goods

from Gusswerke’s location in Germany to DMAX in the United States via ocean, rail, and motor

carriers. The shipments at issue were part of a series of valid enforceable contracts memorialized

by the Way Bills.

        33.    Yusen-Deutschland appointed Yusen Americas as its receiving agent in the

United States and identified Yusen Americas as a “Carrier” under the Way Bills along with

Yusen-Deutschland.

        34.    Pursuant to the Way Bills and the Terms and Conditions, Yusen Americas “shall

have a lien on the [Cargo], which shall survive delivery, for all . . . demurrage, storage . . . loss,

charges, expenses, and any other sums whatsoever payable by or chargeable to or for the account



                                                  6
13045018 v3
  Case: 1:20-cv-00147-SJD-KLL Doc #: 1 Filed: 02/21/20 Page: 7 of 11 PAGEID #: 7




of the [Consignee] under this [Way Bill] and any other contracts of carriage with the [Consignee]

whatsoever, whether they may be relevant to this [Way Bill] or not, and the cost and expenses of

recovering the same including attorneys’ fees . . . .”

        35.      At all times relevant herein, Yusen-Deutschland and Yusen Americas fully and

satisfactorily performed all of their obligations according to the terms of the Agreement and the

Way Bills, and all conditions precedent to Yusen Americas’ recovery of the outstanding amount

have occurred.

        36.      Storage and demurrage charges were incurred for the Cargo which was to be sent

from Gusswerke to DMAX via ocean and rail.

        37.      Yusen Americas paid the storage and demurrage charges in order to obtain release

of the Cargo.

        38.      DMAX has failed to pay the storage and demurrage charges owed to Yusen

Americas.

        39.      Pursuant to the Way Bills and the Terms and Conditions, Yusen Americas has a

lien upon the Cargo which is subject to the storage and demurrage charges.

        40.      The storage and demurrage charges paid by Yusen Americas totaled Four

Hundred Forty-Two Thousand Nine Hundred and Eighty Dollars ($442,980.00).

        41.      Although Yusen Americas has demanded that DMAX pay the storage and

demurrage charges, DMAX has failed or refused to pay the money, or any part thereof, owed to

Yusen Americas.

        42.      As such, Yusen Americas is entitled to judgment against DMAX in the sum of

Four Hundred Forty-Two Thousand Nine Hundred and Eighty Dollars ($442,980.00) plus

attorneys’ fees, in a sum to be determined, plus costs.



                                                  7
13045018 v3
  Case: 1:20-cv-00147-SJD-KLL Doc #: 1 Filed: 02/21/20 Page: 8 of 11 PAGEID #: 8




              COUNT II - MARITIME ATTACHMENT OR ARREST OF CARGO

        43.     Yusen Americas incorporates herein by reference each and every paragraph set

forth above as if fully rewritten below.

        44.     Storage and demurrage charges were incurred for the Cargo which was to be sent

from Gusswerke to DMAX via ocean and rail.

        45.     Yusen Americas paid the storage and demurrage charges in order to obtain release

of the Cargo.

        46.     DMAX has failed to pay the storage and demurrage charges owed to Yusen

Americas.

        47.     Pursuant to the Way Bills and the Terms and Conditions, Yusen Americas has a

lien upon the Cargo for the storage and demurrage charges.

        48.     As such, Yusen Americas is entitled to enforce its maritime lien on the Cargo and

requests that the Court order the arrest of the Cargo, which is subject to the storage and

demurrage charges which remain unpaid by DMAX.

                COUNT III - UNJUST ENRICHMENT / QUANTUM MERUIT

        49.     Yusen Americas incorporates herein by reference each and every paragraph set

forth above as if fully rewritten below.

        50.     As set forth above, DMAX’s actions caused the storage and demurrage charges to

be incurred with respect to the Cargo.

        51.     Yusen Americas paid for the storage and demurrage charges in order to release

the Cargo and limit the charges from exponentially increasing.




                                                8
13045018 v3
  Case: 1:20-cv-00147-SJD-KLL Doc #: 1 Filed: 02/21/20 Page: 9 of 11 PAGEID #: 9




        52.    Payment of the storage and demurrage charges was not the responsibility of

Yusen Americas, and instead, was the responsibility of DMAX pursuant to the Way Bills and the

related Terms and Conditions.

        53.    Yusen Americas has conferred a benefit upon DMAX by paying for the storage

and demurrage charges that were the responsibility of DMAX.

        54.    DMAX’s receipt of the benefit of Yusen Americas’ payment of the storage and

demurrage charges without repaying Yusen Americas for the same is unjust and inequitable.

        55.    The storage and demurrage charges paid by Yusen Americas total Four Hundred

Forty-Two Thousand Nine Hundred and Eighty Dollars ($442,980.00).

        56.    Although Yusen Americas has demanded payment of the storage and demurrage

charges by DMAX, DMAX has failed or refused to pay the money, or any part thereof, owed to

Yusen Americas.

        57.    As such, Yusen Americas is entitled to judgment against DMAX in the sum of

Four Hundred Forty-Two Thousand Nine Hundred and Eighty Dollars ($442,980.00) plus

attorneys’ fees, in a sum to be determined, plus costs.

                                     RELIEF REQUESTED

        WHEREFORE, Yusen Americas, based upon the foregoing factual allegations and

applicable legal theories, whether stated herein above or determined at a later time, and based

upon the evidence presented at trial, respectfully prays for the following relief:

        A.     That summons and process issue against DMAX, Ltd. and that DMAX, Ltd.

               appear and answer, under oath, this Verified Complaint;

        B.     That summons and process issue against the Cargo in Containers for Way Bill #

               STR0035042, # STR0034989, and # STR0034980, and that all persons having a



                                                  9
13045018 v3
 Case: 1:20-cv-00147-SJD-KLL Doc #: 1 Filed: 02/21/20 Page: 10 of 11 PAGEID #: 10




              claim and any interest therein be cited to appear and answer, under oath, as to

              their interests;

        C.    That to conserve the resources of the U.S. Marshal’s Service and to effect service

              of process promptly and economically, since appointing a person over 18 years of

              age and who is not a party to this action will result in substantial economies in

              time and expense, that such a person be appointed pursuant to Fed. R. Civ. P. 4(c)

              to serve process in this action.

        D.    Judgment in a sum in excess of $442,980.00, which includes known charges for

              storage and demurrage, to date;

        E.    That Yusen Americas’ maritime lien against the Cargo for the storage and

              demurrage charges sustained be recognized as a valid and sustaining preferred

              maritime lien against the Cargo;

        F.    Attorneys’ fees, interest, and costs of suit;

        G.    Pre-judgment and post judgment interest to the maximum extent permitted by

              law; and

        H.    All other just and appropriate relief determined by the Court.

                                              Respectfully submitted,

                                              /s/ Marc S. Blubaugh
                                              Marc S. Blubaugh (0068221)
                                              Steven A. Oldham (0080876)
                                              Benesch Friedlander Coplan & Aronoff, LLP
                                              41 S. High Street, Suite 2600
                                              Columbus, Ohio 43215-6164
                                              Telephone: (614) 223-9300
                                              Facsimile: (614) 223-9330
                                              Email: mbluaugh@beneschlaw.com
                                                      soldham@beneschlaw.com

                                              Attorneys for Plaintiff
                                              Yusen Logistics (Americas) Inc.

                                                 10
13045018 v3
Case: 1:20-cv-00147-SJD-KLL Doc #: 1 Filed: 02/21/20 Page: 11 of 11 PAGEID #: 11
